Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg July 6th 1814

I much fear you will accuse me of negligence in having omitted writing to you by the two last Posts you must make some allowances for the retirement in which I live and my being at the best a very poor Scribe to account for the great difficulty I find in spinning out a letter even to you and I am sure I can with much more reason boast of, “bestowing all my tediousness upon you.”
I have been reading The Lay of the Scotch Fiddle a poem in imitation of Scott said to be written by Mr Paulding of New York it is a burlesque upon the Lay of the last Minstrel and extremely severe upon the English Admirals. The Poetry is beautiful and I think in many parts equal if not superior to Scotts it is almost a pity that he had not chosen a subject of  more worthy of his talents for alas! whatever we may say of the English we have given them too much opportunity to retaliate and much more deservedly than we can possibly sieze against them.
Friday 8th July 1814
Just as I had begun writing I was interrupted by the Courrier of the Grand Maitre des Cerémonie with an invitation to Pavlowski to Dinner, Spectacle, et Soupé, and I was forced to leave off writing very abruptly as it was four oclock and I was to set of out yesterday morning at nine having a Dress to prepare and many arrangements to make with some extraordinary exertions I was enabled to go at the appointed time and arrived there at half past two oclock just in time to make my Toilette The Duke and Dutchess de Sera Capriola and their Daughter Lord Walpole Count Maistre and Mr Bardaxi with myself went from the house appointed for our reception accompanied by Mr Narishkin the grand Masitre to the Palace at three oclock were we met a numerous circle waiting the arrival of the Empress who shortly after appear’d Her Majesty was as usual extremely gracious more particularly so to the Corps Diplomatic whom I never treated with so much distinction since I have been in Russia after dinner we were permitted to retire for about a quarter of an hour I paid a visit to Countess Sievers, and left the Dutchess to return home I had not time to rest myself before we were obliged to return to the Palace we joined the Empress in the Garden and walked with her to the Theatre were we were seated in the front row close to the Empress and Grand Dutchess the Piece performed was Les Deux Journés in Russian. the Music is very pretty, and was well sung, I had already seen it in french, and German, therefore was well acquainted with the story from the Theatre we rode through the grounds to the Pavillion in which we all assembled, at a Supper sans cérémonie, to which the Empress invited us in the most affable manner. Her Majesty appeared to take delight in the amusement of her guests, and I think I never saw more dignity, affability, and condescention, than she displayed throughout the day, in doing the honours of her house; and I dont think I ever felt more satisfied, or more perfectly at my ease, my terrors at the idea of going alone to Court were great, but the polite attention I recieved from all the members of the Corps Diplomatic, gave me a degree of fortitude and I hope I got through without disgracing you. on the whole I never was at a more charming party in my life. Mr &. Mrs Smith talk of Sailing on Tuesday on board a Ship bound to Holland. this and the great fatigue of yesterday, must plead my excuse for the shortness of my letter—
Charles comes home tomorrow for a vacation of three weeks he is much improved in his health and grows rappidly. God Bless you write me soon and love your ever affectionate
L. C. A.